Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Huntington National Bank appeals from the district court’s order denying its request for attorneys fees following the improper removal of the underlying proceeding. Because Huntington was not a party to the proceedings in district court, the court acted within its discretion in denying Huntington’s motion for attorney fees. See People for the Ethical Treatment of Animals v. Doughney, 268 F.3d 359, 370 (4th Cir.2001) (providing standard of review). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Davis v. Rutherford, No. 2:09-cv-00096 (S.D.W.Va. filed Oct. 6, 2009 & entered Oct. 8, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.